Citation Nr: 0527124	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  99-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for headaches, on a 
direct basis.  

4.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness or other qualifying, chronic 
disability, pursuant to 38 U.S.C.A. § 1117.  

5.  Entitlement to service connection for nightmares, to 
include as due to undiagnosed illness or other qualifying, 
chronic disability, pursuant to 38 U.S.C.A. § 1117, to 
include the issue of whether a timely notice of disagreement 
has been filed.   



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran has verified active military service from January 
1988 to January 1992, in addition to unverified service in 
the Army reserves.  

The present matters initially came before the Board of 
Veterans' Appeals (Board) on appeal of a May 1997 rating 
decision.  The veteran filed a notice of disagreement (NOD) 
in March 1998, and the RO issued a statement of the case 
(SOC) in July 1999.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
August 1999.  

In December 1999, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  

In an April 2001 decision, the Board remanded the veteran's 
claims on appeal to the RO for additional development.  
Following completion of the requested action, the RO 
continued its denial of the veteran's claims (as reflected in 
the May 2005 SSOC), and returned these matters to the Board.  

The Board's decision on the claims for service connection for 
bilateral hearing loss and for headaches, claimed as due to 
an undiagnosed illness or other chronic disability, are set 
forth below.  The veteran's claims for service connection for 
tinnitus; for headaches, on a direct basis; and for 
nightmares, to include as due to undiagnosed illness or other 
qualifying, chronic disability, in addition to the question 
of whether a timely NOD as to that issue has been filed; are 
addressed in the remand following the decision; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for bilateral 
hearing loss; and for headaches, as due to undiagnosed 
illness or other qualifying, chronic disability, has been 
accomplished.  

2.  While on active duty, the veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  

3.  There is no competent evidence that the veteran has, or 
ever has had, any hearing loss to an extent recognized as a 
disability for VA purposes. 

3.  The veteran has been diagnosed with migraine headaches, 
as well as mixed tension and vascular headaches, each of 
which is a known clinical diagnosis.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2004).  


2.  The criteria for service connection for headaches, 
claimed as due to undiagnosed illness or other qualifying, 
chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (1996 and 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for service connection for bilateral 
hearing loss and for headaches, claimed as due to an 
undiagnosed illness or other qualifying, chronic disability, 
have been accomplished.  

Through an October 2001 notice letter, a July 1999 SOC, and 
March 2000 and May 2005 SSOCs, the RO notified the veteran 
and his representative of the legal criteria governing the 
claims, the evidence that had been considered in connection 
with the appeal, and the bases for the denial of the claims.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims herein decided, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the October 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
his possession that pertains to the claims, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the May 1997 rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this appeal does 
not, in any way, prejudice the veteran.  In this regard, the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, any delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
re-adjudicated after notice was provided.  

As indicated above, the July 1999 SOC, and the March 2000 and 
May 2005 SSOCs, notified the veteran what was needed to 
substantiate each of his claims for service connection for 
bilateral hearing loss and for headaches, claimed as due to 
an undiagnosed illness or other chronic disability; and also 
identified the evidence that had been considered with respect 
to his claims.  Furthermore, in the October 2001 notice 
letter, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claims.  After the notice 
letter, the SOC, and the SSOCs, the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wishes the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any of the 
veteran's claims.  The veteran's service medical records 
(both active duty and reserve unit) have been obtained, as 
have treatment records from the VA Medical Center (VAMC) in 
Philadelphia, Pennsylvania, and from John F. Kennedy Memorial 
Hospital.  These records have been associated with the claims 
file.  The veteran also has undergone a number of VA 
examinations and audiological evaluations; the reports of 
which are associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to the claims that needs to be 
obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims herein decided.  

II.  Analysis

A.  Bilateral Hearing Loss

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury, which was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.102, 
3.303(d).  Service connection requires findings as to the 
existence of a current disability and of a connection between 
the veteran's service and the disability.  Watson v. Brown, 4 
Vet. App. 309 (1993).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran has alleged that he experienced acoustic trauma 
during military operations in the Persian Gulf while a member 
of a tank unit.  

The veteran's DD-214 reflects the veteran's receipt of the 
Southwest Asia Service Medal.  His service medical records 
reflect no treatment for hearing loss, and audiological 
testing revealed normal hearing at separation following his 
return from serving during the Persian Gulf War.  

VA audiological evaluations dated in October 1995, May 2000, 
and February 2002 reflect normal bilateral hearing.  In 
addition, the May 2000 report also reflects good speech 
discrimination scores.  

The report of a December 2003 audiological evaluation 
accomplished in connection with the veteran's Army reserve 
service reflects pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
0
LEFT
15
10
0
5
5

The report also included a notation that the veteran was 
routinely noise exposed and was classified as H-1.  

As indicated above, the record reflects no hearing loss 
during service, and the only post-service audiometric 
findings of record reveals that the veteran did not then have 
hearing loss to an extent recognized as disability for VA 
purposes.  The Board also notes that neither the veteran nor 
his representative has presented or alluded to the existence 
of any competent evidence to establish that the veteran has 
hearing loss meeting the requirements of 38 C.F.R. § 3.385.  
The Board also points out that the veteran is not shown to 
possess the training and expertise to provide competent 
evidence of the currently claimed disability on the basis of 
his assertions, alone.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).

Hence, even if the Board were to accept as credible the 
veteran's assertions of in-service noise exposure, the claim 
must be denied because there is no evidence of a current 
disability upon which to predicate a grant of service 
connection.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence that the veteran currently has hearing loss to an 
extent recognized as a disability under the governing 
regulation, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Under these circumstances, the Board must conclude that the 
claim for service connection for bilateral hearing loss must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as competent medical evidence does not 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  






B.  Headaches, Pursuant to 38 U.S.C.A. § 1117 

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f). 

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 
38 C.F.R. § 3.317(a)(2).  [Parenthetically, the Board notes 
that the veteran was provided notice of the revised 
regulations in the May 2005 SSOC.]

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The Board notes that the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).  

Initially, the Board notes that the veteran served in the 
Southwest Asia Theater of Operations from October 1990 to 
April 1991, the Board finds that he is a Persian Gulf War 
veteran within the meaning of the applicable statute and 
regulation.  What this case turns on, however, is whether the 
record presents a sound medical basis for attributing his 
claimed headaches as a manifestation of a qualifying chronic 
disability associated with his Persian Gulf service.  
Following a review of the medical evidence in light of the 
above criteria, the Board finds that the record does not 
provide a basis for service connection as due to an 
undiagnosed illness or other qualifying chronic disability.

Here, the medical evidence reflects that the veteran has been 
diagnosed with migraine headaches, as well as mixed tension 
and vascular headaches.  As each of these constitutes a known 
clinical diagnosis, service connection for headaches, under 
the provisions of 38 U.S.C.A. § 1117, is precluded.  

In addition to the medical evidence noted above, the Board 
has considered the assertions advanced by the veteran in 
connection with his current claim.  The Board emphasizes, 
however, that the claim turns on a medical matter, and, for 
reasons expressed above, the veteran simply is not competent 
to render a probative opinion on such a matter.  See Bostain, 
11 Vet. App. at 127; Routen, 10 Vet. App. at 186.   

Under these circumstances, the Board must conclude that the 
claim for service connection for headaches, pursuant to 
38 U.S.C.A. § 1117, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
medical evidence simply does not support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for headaches, claimed as due to 
undiagnosed illness or other qualifying, chronic disability, 
is denied.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims for service connection 
for nightmares, to include as due to undiagnosed illness or 
other qualifying chronic disability; for tinnitus and for 
headaches (on a direct basis), is warranted even though such 
action will, regrettably, further delay an appellate decision 
on those claims.  

Initially, the Board notes that, in its review of the claims 
file, there is a question as to whether an NOD was timely 
filed with respect to the RO's denial of the veteran's claim 
for service connection for nightmares, to include as due to 
undiagnosed illness or other qualifying chronic disability.  

Pursuant to applicable law and regulations, an appeal 
consists of a timely filed NOD in writing and, after an SOC 
has been furnished, a timely filed substantive appeal; the 
NOD and the appeal must be filed with the agency of original 
jurisdiction (AOJ), which rendered the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2004).  A claimant, 
or his representative, must file an NOD with a determination 
by the AOJ within one year from the date that that agency 
mails notice of the determination to him; otherwise, that 
determination becomes final.  38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 20.302(a).  Rules for computing the time limits are 
set forth at 38 C.F.R. § 20.305 (2004).

In May 1997, the RO notified the veteran of the denial of his 
claim for service connection for nightmares, to include as 
due to undiagnosed illness, as well as for claims for service 
connection for bilateral hearing loss, tinnitus, and 
headaches.  The RO received a statement from the veteran in 
March 1998, expressing disagreement with the RO's decision, 
but only with respect to the issues of bilateral hearing 
loss, tinnitus, and headaches.  A subsequent letter from the 
RO to the veteran in July 1998, concerning the post decision 
review process, listed only the issues of service connection 
for bilateral hearing loss, for tinnitus, and for headaches 
as being on appeal.  

Thereafter, in the July 1999 SOC, the RO appears to have 
mistakenly included the claim for nightmares as being an 
issue on appeal.  When the veteran filed his substantive 
appeal (via a VA Form 9) in August 1999, he listed nightmares 
as an issue he was appealing.  The issue was also discussed 
during the veteran's hearing before RO personnel in December 
1999.  Both the date of the veteran's filing of his VA Form 9 
and the date of his hearing are well beyond the one-year 
period from notification of the denial for filing an NOD.  
Under the provisions of 38 U.S.C.A. § 7105(d)(3) (West 2002) 
and 38 C.F.R. § 19.34 (2004), timeliness is an appealable 
issue; however, an initial decision on that issue must be 
made by the RO.  In this regard, the Court has established 
that VA has the right and obligation to decide its 
jurisdiction.  However, this cannot be done, sua sponte, 
without first according the veteran an opportunity to submit 
evidence or argument.  Marsh v. West, 11 Vet. App. 468 
(1998); VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  

Thus, the Board finds that a remand for RO consideration of 
the question of whether a timely NOD was filed, with notice 
to the veteran and his representative, and an appropriate 
time period for response, is appropriate.  

The Board also finds that further medical examination is 
necessary with respect to the veteran's claims for service 
connection for tinnitus and for headaches is warranted.  

In this case, the veteran has complained of tinnitus 
resulting from noise exposure during his Persian Gulf 
service.  An August 1995 VA treatment record reflects a 
diagnosis to include tinnitus secondary to loud noise.  A 
November 2001 VA otolaryngology clinic note reflects a 
finding that the veteran's tinnitus "might be related to 
noise exposure."  Service personnel records reflect that the 
veteran was assigned to an artillery unit during his Persian 
Gulf service.  He has testified that he was responsible for 
transporting artillery shells to the battery guns, and that 
hearing protection was not provided at all times.  
Furthermore, the veteran testified that the ringing in his 
ears first began during his Persian Gulf service.  

Here, the record contains competent evidence that the veteran 
has a current disability, as he has been diagnosed as having 
tinnitus.  The veteran also has testified that he experienced 
ringing in the ears-which he is competent to assert-in and 
since service, and the record includes competent evidence 
suggesting a relationship between the claimed in-service 
noise exposure and current tinnitus. 

Consequently, the Board finds that additional development is 
warranted-specifically, more definitive medical evidence in 
the form of a medical opinion, with supporting rationale, as 
to the relationship, if any, between any current tinnitus and 
the veteran's claimed noise exposure during his Persian Gulf 
service.  Such evidence would be helpful in resolving this 
issue on appeal.  See 38 U.S.C.A. § 5103A.  

Likewise, the record reflects that the veteran has been 
diagnosed with headaches, and he has provided both lay 
evidence and a statement from a fellow service member, that 
he experienced headaches in service.  Furthermore, the 
veteran has reported that he has continued to experience 
headaches-which he is competent to assert-since service.  
Consequently, the Board also finds that more definitive 
medical evidence, in the form of a medical opinion, with 
supporting rationale, as to the relationship, if any, between 
any current headaches and the veteran's Persian Gulf service, 
would also also helpful  be .  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
examinations, by physicians, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any scheduled examination(s), without good cause, 
may result in denial of the claim(s) for which further 
medical opinion evidence is sought.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.  

Prior to arranging for the veteran to undergo examination, 
the RO should give him another opportunity to present 
information and/or evidence pertinent to the claims for 
service connection for tinnitus and for headaches, notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also request 
that the veteran furnish all evidence in his possession.  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2004).  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should, with respect to the claims for service connection for 
tinnitus and for headaches, also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should provide the veteran and 
his representative with an SSOC that 
addresses the question of whether a 
timely NOD has been filed with the May 
1997 denial of the veteran's claim for 
service connection for nightmares, to 
include as due to undiagnosed illness.  
It is imperative that the veteran is 
given full notice of the RO's 
determination on the timeliness question, 
and that he and his representative are 
afforded full opportunity to present 
evidence and/or argument on that 
question, and to appeal the timeliness 
determination, if desired.

2.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to each of the 
veteran's claims for service connection 
for tinnitus and for headaches.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
with respect to the claims (not 
previously submitted), and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination by an otolaryngologist (ear, 
nose, and throat specialist) and by a 
neurologist, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the veteran, and 
each report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate testing should be conducted, 
and all clinical findings should be 
reported in detail.  Each examiner should 
set forth all examination findings, along 
with the complete rationale for the 
opinions expressed and conclusions 
reached in a printed (typewritten) 
report. 

Otolaryngology examination-The examiner 
should specifically indicate whether the 
veteran currently suffers from tinnitus.  
If the veteran is diagnosed with 
tinnitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not  (i.e., there is at least a 
50 percent probability) that tinnitus is 
the result of an injury or disease 
incurred in or aggravated by the 
veteran's service, to include claimed 
noise exposure therein.  

Neurological examination-The examiner 
should specifically indicate whether the 
veteran currently suffers from headaches.  
If the veteran is diagnosed with 
headaches, the examiner should offer an 
opinion as to whether it is at least as 
likely as not  (i.e., there is at least a 
50 percent probability) that the 
veteran's headaches are the result of an 
injury or disease incurred in or 
aggravated by the veteran's service.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for tinnitus and for 
headaches in light of all pertinent 
evidence and legal authority.  

8.  If any benefits for which an appeal 
has been perfected remain denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


